UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

UNITED STATES OF AMERICA
Order of Continuance

19 Mag. 8240
DAVID R. PIKE,

Defendant. :
wenn ene eee --- wane nnn X

 

Upon the application of the United States of America and the affirmation of
Nicholas S. Folly, Assistant United States Attorney for the Southern District of New York, it is
found that the defendant was charged with violating Title 18; United States Code, Section 1001,
in a Complaint dated August 29, 2019;

It is further found that the defendant was presented before Magistrate Judge James
L. Cott on September 12, 2019;

It is further found that at the time of the defendant’s presentment, the defendant
appeared with his retained counsel Marty Raskin, Esq., and Jane Raskin, Esq.,

It is further found that at the time of the defendant’s presentment, Magistrate
Judge Cott set bail, and the defendant remained at liberty pursuant to a set of bail conditions;

It is further found that, under the Speedy Trial Act, the Government was initially
required to file an indictment or information on or before October 15, 2019;

It is further found that Assistant United States Attorney Nicholas S. Folly and Mr.
Raskin have engaged in discussions concerning additional charges that might be brought in this
case, Such discussions are ongoing. The parties are therefore in agreement that a continuance in

this case is appropriate. The defendant, through counsel, has consented to such a continuance

 
and has specifically waived his right to be charged in an indictment or information for an
additional period not to exceed 30 days;

It is further found that the granting of such a continuance best serves the ends of
justice and outweighs the best interests of the public and the defendant in a speedy trial; and

therefore it is

 

ORDERED that the request for a continuance pursuant to 18 U.S.C.
§ 3161(h)(7)(A) is hereby granted until November 14, 2019, and that a copy of this Order and
the affirmation of Assistant United States Attorney Nicholas S. Folly be served via electronic

mail on this date on counsel for the defendant by the United States Attorney’s Office.

 

Dated: New York, New York

October e 2019
i

/ fore tS

STEWART D. AARON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK
